United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    May 4, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60653
                          Summary Calendar


NIXON JAVIER LASA-GARCIA,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A75-237-323
                        --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Nixon Javier Lasa-Garcia, a native and citizen of El

Salvador, petitions this court for review of the Board of

Immigration Appeals’ (BIA) affirmance of the Immigration Judge’s

(IJ) denial of his applications for political asylum and

withholding of removal.   Lasa-Garcia argues that the evidence was

sufficient to support a finding of past persecution and a well-

founded fear of future persecution based on his political

opinion.   Lasa-Garcia asserts that the murder of his father


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-60653
                                -2-

constitutes de facto past persecution.    He contends that this

form of persecution is so severe that asylum should be granted,

regardless whether changed conditions have dispelled any well-

founded fear of future persecution.   Although Lasa-Garcia

identifies the standard of review for withholding of removal

applications, he fails to address this issue in the body of his

brief.   Accordingly, the withholding of removal claim is deemed

abandoned.   See Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052

(5th Cir. 1986) (issues not briefed are waived).

     When, as in this case, the BIA adopts without opinion the

IJ’s decision, this court reviews the IJ’s decision.     Mikhael v.

I.N.S., 115 F.3d 299, 302 (5th Cir. 1997).   Here, the IJ’s

determination that Lasa-Garcia had not shown past persecution or

a well-founded fear of future persecution if returned to El

Salvador was supported by substantial evidence.    See

Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 350 (5th Cir. 2002);

Gomez-Mejia v. I.N.S., 56 F.3d 700, 702 (5th Cir. 1995).

Accordingly, Lasa-Garcia’s petition for review is DENIED.